Case: 18-50235      Document: 00514896340         Page: 1    Date Filed: 04/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 18-50235
                                                                                  FILED
                                                                               April 1, 2019
                                 Conference Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
Consolidated with 18-50292

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTIN AGUAYO-LOPEZ,

                                                 Defendant-Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:17-CR-1019-1
                            USDC No. 2:17-CR-813-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Martin Aguayo-Lopez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50235    Document: 00514896340    Page: 2   Date Filed: 04/01/2019


                                No. 18-50235
                              c/w No. 18-50292
Cir. 2011). Aguayo-Lopez has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                      2